 MIDLAND NATIONAL LIFE INSURANCE CO.Midland National Life Insurance Company andLocal 304A, United Food & Commercial Work-ers Union, AFL-CIO, Petitioner. Case 18-RC-11713August 4, 1982DECISION AND CERTIFICATION OFRESULTS OF ELECTIONPursuant to the provisions of a Stipulation forCertification Upon Consent Election executed bythe parties and approved by the Regional Directorfor Region 18, on March 2, 1978, an election bysecret ballot was conducted on April 28, 1978,among the employees in the appropriate unit.Upon the conclusion of the election, a tally of bal-lots was furnished to the parties in accordance withthe Board's Rules and Regulations, Series 8, asamended. The tally of ballots shows that of ap-proximately 203 eligible voters, 75 cast ballots forthe Petitioner, 127 cast ballots against the Petition-er, 1 ballot was void, and 5 ballots were chal-lenged, a number insufficient to affect the results.The Petitioner filed objections to conduct affect-ing the results of the election, as well as a chargealleging certain unlawful conduct by the Employ-er. The Regional Director thereafter caused an in-vestigation to be made into the issues thus raised.On July 18, 1978, a complaint was issued againstthe Employer alleging that since on or aboutMarch 27, 1978, the Employer had violated Section8(a)(1) of the Act by engaging in various specifiedacts which restrained, coerced, and interfered withits employees in the exercise of their rights underthe Act. On July 25, 1978, the Regional Directorissued an order directing a hearing on the Petition-er's objections to the election, and consolidatingthe representation and unfair labor practice casesfor hearing. A hearing was held before an adminis-trative law judge who issued a Decision findingthat the Employer had committed unfair laborpractices as alleged, that the Employer had en-gaged in objectionable conduct affecting the resultsof the election, and that accordingly a second elec-tion should be held. On August 9, 1979, the Boardaffirmed the Administrative Law Judge's findingsand conclusions, and adopted her recommendedOrder.2The United States Court of Appeals forThe appropriate unit is:All full-time and regular part-time employees employed by the Em-ployer at its Sioux Falls facilities, including employees in the follow-ing departments: actuarial services, agency administration, agencydevelopment, administrative services, claims, credit insurance, dataprocessing, planning and control, policyholders service, treasury,policy and field accounting, policy issues, underwriting, sales serv-ices and technicians employed in those departments; excluding confi-dential employees, guards and supervisors as defined by the NationalLabor Relations Act.* 244 NLRB 3 (1979)263 NLRB No. 24the Eighth Circuit enforced this decision on May 7,1980.3Pursuant to the Board's Order of August 9, 1979,the Regional Director held a second election onOctober 16, 1980. Upon the conclusion of the elec-tion, a tally of ballots was furnished to the partiesin accordance with the Board's Rules and Regula-tions, Series 8, as amended. The tally of ballotsshows that of approximately 239 eligible voters,107 cast ballots for the Petitioner, 107 cast ballotsagainst the Petitioner, 1 ballot was void, and 20ballots were challenged, a number sufficient toaffect the results.On October 21, 1980, the Petitioner filed timelyobjections to conduct affecting the results of theelection, and on November 13, 1980, the RegionalDirector issued an order directing a hearing on theissues raised by the challenged ballots and the ob-jections. Pursuant to this order, a hearing was heldbefore Hearing Officer Frank E. Kapsch, Jr., of theNational Labor Relations Board. On January 26,1981, the Hearing Officer issued his report and rec-ommendations. In his report, the Hearing Officerfound that the parties stipulated that the individualscasting the 20 challenged ballots were ineligiblesolely for the purposes of the October 16, 1980,election; he accordingly recommended that thestipulation be approved and that the challenges besustained. The Hearing Officer also recommendedthat the Board direct a third election because theEmployer had engaged in objectionable conduct al-leged in the Petitioner's Objections I and 2.4Thereafter, on February 23, 1981, the Employertimely filed exceptions to the Hearing Officer'sreport and brief in support thereof, contending thatthe Hearing Officer had erred in sustaining Peti-tioner's Objections 1 and 2.5On March 2, 1981, thePetitioner filed a response to the Employer's excep-tions.The Board has reviewed the rulings made by theHearing Officer at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered therecord, including the Hearing Officer's report andrecommendations, the Employer's exceptions and' N.LR.B. v. Midland National Life Insurance Company, 621 F.2d 901(8th Cir. 1980).4 In the absence of exceptions thereto, we adopt, pro forma, the Hear-ing Officer's recommendations that Objection ,. to the extent that it con-cerns Petitioner's Exh. 9, and Objections 3. 4, 5. 6. and 7 be overruled.Furthermore, inasmuch as the parties stipulated at the hearing that theindividuals casting the 20 challenged ballots were ineligible solely for thepurposes of the October 16 election, we also adopt, pro forma., the Hear-ing Officer's recommendation that the challenges to those 20 ballots besustained.a After carefully considering the record and the Hearing Officer'sreport. we can find no merit in the Employer's contention that the Hear-ing Officer evidenced a bias toward the Employer or the Employer'scounsel. Accordingly, we reject the Employer's allegations of bias.127 DECISIONS OF NATIONAL LABOR RELATIONS BOARDbrief, and the Petitioner's response, and, for thereasons discussed below, finds merit in the Em-ployer's exceptions.6The facts are not complex. On the afternoon ofOctober 15, 1980, the day before the election, theEmployer distributed campaign literature to its em-ployees with their paychecks. One of the distribu-tions was a six-page document which included pho-tographs and text depicting three local employersand their involvements with the Petitioner. Thedocument also contained a reproduction of a por-tion of the Petitioner's 1979 financial report (here-inafter LMRDA report) submitted to the Depart-ment of Labor pursuant to the provisions of theLabor Management Reporting and Disclosure Actof 1959.7The Petitioner learned of the documentthe next morning, 3-1/2 hours before the pollswere to open.The first subject of the document, MeilmanFood, Inc., was portrayed in "recent" pictures as adeserted facility, and was described in accompany-ing text as follows: "They too employed between200 and 300 employees. This Local 304A struckthis plant-violence ensued. Now all of the workersare gone! What did the Local 304A do for them?Where is the 304A union job security?" JackSmith, the Petitioner's business representative, testi-fied that Local 304A, the Petitioner, had been therepresentative of Meilman's employees, but thatneither the Petitioner nor Meilman's employees hadbeen on strike when the plant closed. He addedthat the employees had been working for at least 1-1/2 years following the strike and prior to the clo-sure of the facility.The second and third employers pictured anddiscussed in the document were Luther ManorNursing Home and Blue Cross/Blue Shield. Thetext accompanying the pictures of Luther Manorexplained that:[a]lmost a year ago this same union that tellsyou they will "make job security" (we believeyou are the only ones who can do that) andwill get you more pay, told the employees ofLUTHER MANOR (again, here in SiouxFalls) ...the union would get them a con-tract with job security and more money. Un-6 The Hearing Officer recommended that Petitioner's Objection 2 besustained inasmuch as there was evidence that supervisors or agents ofthe Employer distributed antiunion buttons, engaged in other coerciveconduct, and interrogated employees about their union sympathies. Wehave carefully reviewed the record and can find no evidence to supportthe finding that the alleged supervisors or agents in fact had that status.Accordingly, we reject the Hearing Officer's recommendation and over-rule Petitioner's Objection 2.29 U.S.C.A. § 401. et seq.fortunately Local 304A did not tell the LutherManor employees what year or century theywere talking about. Today the employees haveno contract. Most of the union leaders left towork elsewhere. Their job security is the same(depends upon the individual as it always has).There has been no change or increase inwages or hours. The union has sent in threedifferent sets of negotiators. Again, promisesand performance are two different things. Allwages, fringes, working conditions are remain-ing the same while negotiations continue.The text accompanying the pictures of Blue Crossstated that "this same Local union won an electionat Blue Cross/Blue Shield after promising less re-strictive policies, better pay and more job security.Since the election a good percentage of its formeremployees are no longer working there. Ask them!The employees have been offered a wage in-crease-next year of 5% ... ."Smith testified that the Petitioner took over ne-gotiations at Luther Manor and at Blue Cross onor about July 1, 1980, after the Petitioner hadmerged with Retail Clerks, Local 1665, and thatRetail Clerks, Local 1665, not the Petitioner, hadconducted the prior negotiations and won the elec-tion at Blue Cross.Assessing the statements concerning these localemployers, the Hearing Officer concluded that, inits description of Meilman Food, the Employer in-tended to instill in the minds of its employees thefalse impression that the Petitioner had conducteda strike at Meilman, that violence had ensued, andthat, as a direct result of the strike, all of the em-ployees at Meilman were terminated. Evaluatingthe statements about Luther Manor and BlueCross, the Hearing Officer found that the Employ-er had misrepresented the labor organization in-volved, and had implied that the Petitioner was anineffectual and inefficient bargaining representativewho would cause employees to suffer.The Employer's distribution also included a por-tion of the Petitioner's 1979 LMRDA report whichlisted information concerning the Petitioner'sastets, liabilities, and cash receipts and disburse-ments for the reporting period. Three entries onthe reproduced page were underlined: total re-ceipts, reported at $508,946; disbursements "OnBehalf of Individual Members," reported at zero;and total disbursements, reported at $492,701.Other entries on the reproduced page showed dis-bursements of $93,185 to officers, and $22,662 toemployees. The accompanying text stated that$141,000 of the Petitioner's funds went to "unionofficers and officials and those who worked for128 MIDLAND NATIONAL LIFE INSURANCE CO.them," and that "NOTHING-according to thereport they filed with the U.S. Government wasspent 'on behalf of the individual members.' [sic]"The Hearing Officer found that the report actu-ally showed that the Petitioner disbursed only$115,847 to its officers and employees, a differenceof $25,000, and that the Employer's statement at-tributed 19 percent more in income to the officialsand employees than was actually received. He fur-ther found that, while the report showed that nosums had been spent "on behalf of the individualmembers," the instructions for the LMRDA reportrequire that entry to reflect disbursements for"other than normal operating purposes," and thatthe Employer failed to include this fact in its distri-bution.In accordance with his findings outlined above,the Hearing Officer concluded that the documentdistributed by the Employer contained numerousmisrepresentations of fact of a substantial naturedesigned to portray the Petitioner as an organiza-tion staffed by highly paid officials and employeeswho were ineffectual as bargaining representatives,and that as a consequence employees would sufferwith respect to job security and compensation. TheHearing Officer also determined that the documentwas distributed on the afternoon before the elec-tion, that the Petitioner did not become aware of ituntil approximately 10 a.m. election day, 2-1/2hours before the preelection conference and 3-1/2hours before the polls were to open, and that,owing to the nature of the misrepresentations, thePetitioner did not have sufficient time to respondeffectively. Applying the standard found in GeneralKnit of California, Inc.,8 and Hollywood CeramicsCompany, Inc.,9 the Hearing Officer accordinglyrecommended that the objection be sustained andthat a third election be directed.We have decided to reject the Hearing Officer'srecommendations and to certify the results of theelection. We do so because, after painstaking evalu-ation and careful consideration, we have resolvedto return to the sound rule announced in ShoppingKart Food Market, Inc.,10and to overrule GeneralKnit and Hollywood Ceramics. Before discussing thecontrolling factors which underlie our decision, webelieve it would be instructive to review briefly theBoard's past treatment of this troublesome area.II.During the years under the Wagner Act, theBoard made no attempt to regulate campaign pro-paganda, and concerned itself solely with conduct* 239 NLRB 619 (1978).9 140 NLRB 221 (1962).'o 228 NLRB 1311 (1977).which might tend to coerce employees in theirelection choice. As the Board stated in MaywoodHosiery Mills. Inc., 64 NLRB 146, 150 (1945), "wecannot censor the information, misinformation, ar-gument, gossip, and opinion which accompany allcontroversies of any importance and which, per-ceptively or otherwise, condition employees' de-sires and decisions; nor is it our function to do so.""[E]mployees," as the Board acknowledged eventhen, "undoubtedly recognize [campaign] propa-ganda for what it is, and discount it." Corn Prod-ucts Refining Company, 58 NLRB 1441, 1442(1944).Following the enactment of the Taft-Hartleyamendments, the Board continued to disregardissues concerning the truth or falsity of campaignpropaganda.llN. P. Nelson Iron Works, Inc., 78NLRB 1270, 1271 (1948); Carrollton FurnitureManufacturing Company, 75 NLRB 710, 712 (1948).Again relying on the ability of employees to recog-nize and assess campaign propaganda for what it is,the Board entrusted these matters to the "goodsense" of the voters. Id. In an apparent effort toremove itself further from controversies of thisnature, the Board also imposed a duty upon theparties to correct "inaccurate or untruthful state-ments by any of them." Id.Even as it was refusing to consider the truth orfalsity of campaign propaganda, the Board an-nounced its "laboratory conditions" standard. Gen-eral Shoe Corporation, 77 NLRB 124 (1948). Assess-ing certain conduct it characterized as "calculatedto prevent a free and untrammeled choice by theemployees," the Board noted that "[a]n electioncan serve its true purpose only if the surroundingcircumstances enable employees to register [such a]choice for or against a bargaining representative."Id. at 126. Recounting that it had in the past setaside elections where the "record revealfed] con-duct so glaring that it is almost certain to have im-paired employees' freedom of choice," the Boardfound that it "[could] not police the details sur-rounding every election," and reasserted its beliefthat "in the absence of excessive acts employeescan be taken to have expressed their true convic-tions in the secrecy of the polling booth." Id. Themajority also stated that, contrary to the "appar-ent" view of the dissenters in the case, the criteriaapplied to representation proceedings should not bethe same as that applied to unfair labor practiceproceedings. "In election proceedings, it is the11 In considering the Taft-Hartley amendments to the Act, Congressexpressed no disapproval of the Board's refusal to regulate such cam-paign propaganda, and in fact sought to reduce even further the Board'sability to restnct speech by enacting Sec 8(c). See NV.LR.B. v TheGolub Corporatrion. et at, 388 F.2d 921 (2d Cir. 1967).129 DECISIONS OF NATIONAL LABOR RELATIONS BOARDBoard's function to provide a laboratory in whichan experiment may be conducted, under conditionsas nearly ideal as possible, to determine the unin-hibited desires of the employees." Id. at 127. How-ever, as was subsequently explained in The LiberalMarket, Inc., 108 NLRB 1481, 1482 (1954), theBoard had a realistic recognition that elections did"not occur in a laboratory where controlled or ar-tificial conditions may be established," and that, ac-cordingly, the Board's goal was "to establish idealconditions insofar as possible," and to assess "theactual facts in the light of realistic standards ofhuman conduct." Id.Exhibiting the understanding and realism es-poused in Liberal Market, the Board recognized alimited exception to its general rule barring an ex-amination of the effect of the truth or falsity ofcampaign propaganda upon the election results.Thus, where it appeared that employees were de-ceived as to the source of campaign propaganda bytrickery or fraud, and that they could thereforeneither recognize nor evaluate propaganda forwhat it was, the Board set aside the election.United Aircraft Corporation, 103 NLRB 102 (1953).See also The Timken-Detroit Axle Company, 98NLRB 790 (1952). In those situations, the Boardfound that election standards had been "lowered...to a level which impaired the free and in-formed atmosphere requisite to an untrammeled ex-pression of choice by the employees." United Air-craft Corporation, 103 NLRB at 105.It was not until 20 years after the Board beganestablishing standards for elections that it deviatedfrom its practice of refusing to consider the truthor falsity of campaign propaganda. In TheGummed Products Company, 112 NLRB 1092(1955), the Board set aside an election where theunion deliberately misrepresented wage rates it hadnegotiated with another employer. Recognizingthat it "normally [would] not censor or policepreelection propaganda by parties to elections,absent threats or acts of violence," the Board notedthat "some limits" had been imposed. Id. at 1093."Exaggerations, inaccuracies, partial truths, name-calling, and falsehoods, while not condoned, maybe excused as legitimate propaganda, provided theyare not so misleading as to prevent the exercise offree choice by employees in the election of theirbargaining representative. The ultimate considera-tion is whether the challenged propaganda haslowered the standards of campaigning to the pointwhere it may be said that the uninhibited desires ofthe employees cannot be determined in an elec-tion." Id. at 1093-94.The Board refined this standard 7 years later inHollywood Ceramics Company, Inc., 140 NLRB 221(1962). Overruling prior cases which indicated thatintent to mislead was an element of the standard,the Board stated that "an election should be setaside only where there has been a misrepresenta-tion or other similar campaign trickery, which in-volves a substantial departure from the truth, at atime which prevents the other party or partiesfrom making an effective reply, so that the misrep-resentation, whether deliberate or not, may reason-ably be expected to have a significant impact onthe election." Id. at 224.In 1977, after 15 years of experience under thisrule, a majority of the Board decided in ShoppingKart Food Market, Inc., 228 NLRB 1311 (1977), tooverrule Hollywood Ceramics, and to return toBoard practice which had preceded Gummed Prod-ucts. Thus, the Board stated that it would "nolonger probe into the truth or falsity of the parties'campaign statements," but would instead recognizeand rely on employees "as mature individuals whoare capable of recognizing campaign propagandafor what it is and discounting it." Id. at 1311, 1313.Consistent with this view, the majority also heldthat the Board would intervene "in instances wherea party has engaged in such deceptive campaignpractices as improperly involving the Board and itsprocesses, or the use of forged documents whichrender the voters unable to recognize the propa-ganda for what it is." Id. at 1313.A scant 20 months later, the Board reverseditself, overruled Shopping Kart, and reinstated theHollywood Ceramics standard. General Knit of Cali-fornia, Inc., 239 NLRB 619 (1978). Finding that therule propounded in Shopping Kart was "inconsistentwith [the Board's] responsibility to insure fair elec-tions," the Board stated that "there are certain cir-cumstances where a particular misrepresentation...may materially affect an election," and thatsuch an election should be set aside "in order tomaintain the integrity of Board elections and there-by protect employee free choice." Id. at 620.Many lessons and conclusions can be drawnfrom this summary of the Board's past practice re-garding the role of misrepresentations in Boardelections and, no doubt, many will be. However,one lesson which cannot be mistaken is that reason-able, informed individuals can differ, and indeedhave differed, in their assessment of the effect ofmisrepresentations on voters and in their views ofthe Board's proper role in policing such misrepre-sentations. No one can or does dispute the ultimatepurpose of this controversy, that is the necessity ofBoard procedures which insure the fair and freechoice of a bargaining representative. The solequestion facing us is how that "fair and freechoice" is best assured.130 MIDLAND NATIONAL LIFE INSURANCE CO.11I.We begin with the recognition that Congress hasentrusted a wide degree of discretion to the Boardto establish the procedures necessary to insure thefair and free choice of bargaining representativesby employees. N.L.R.B. v. A. J. Tower Co., 329U.S. 324, 330 (1946). In carrying out this task, "theBoard must act so as to give effect to the principleof majority rule set forth in § 9(a)" of the Act. Id.at 331.Although the Board's exercise of discretion mustbe consistent with the principle of majority rule,the Supreme Court has held that the Board is notprecluded from making "practical adjustments de-signed to protect the election machinery from theever-present dangers of abuse and fraud." Id. Inmaking these rules, the Board must weigh and ac-commodate not only the principle of majority rule,but several other conflicting factors, such as pre-serving the secrecy of the ballot, insuring the cer-tainty and finality of election results, and minimiz-ing unwarranted and dilatory claims by those op-posed to the election results. Id.Accordingly, a Board rule governing a represen-tation proceeding need not be an "absolute guaran-tee" that the election will, without exception, re-flect the choice of a majority of the voting employ-ees. Rather, the rule simply must be "consistentwith" and constitute a "justifiable and reasonableadjustment of the democratic process." Id. at 332,333.12For numerous reasons, we find that the rule weannounce today constitutes just such a "justifiableand reasonable adjustment" of our democratic elec-toral processes. By returning to the sound princi-ples espoused in Shopping Kart, not only do we al-leviate the many difficulties attending the Holly-wood Ceramics rule, but we also insure the certain-ty and finality of election results, and minimize un-warranted and dilatory claims attacking those re-sults.As was discussed earlier, an election would beset aside under Hollywood Ceramics...only where there has been a misrepresen-tation or other similar campaign trickery,which involves a substantial departure fromthe truth, at a time which prevents the otherparty ...from making an effective reply, sothat the misrepresentation, whether deliberate1a Thus, in A. J. Tower, the Supreme Court upheld the validity of theBoard's rule prohibiting postelection challenges and stated that the rulewas valid even if "it is subsequently ascertainable that some of the votescast were in fact ineligible and that the result of the election might havebeen different had the truth previously been known." Id. at 333. As theCourt found, the rule did not "pretend to be an absolute guarantee thatonly those votes will be counted which are in fact eligible It is simply ajustifiable and reasonable adjustment of the democratic process." Idor not, may reasonably be expected to have asignificant impact on the election.'As an initial matter, it is apparent that reason-able, informed individuals can differ on the multi-tude of subjective issues encompassed in this rule.When does a particular statement involve a "sub-stantial" departure from the "truth"? Under whatconditions has there been time for an "effectivereply"? May the misrepresentation "reasonably beexpected" to have a "significant impact" upon theelection? As Professor Derek C. Bok concluded inhis classic work on the Board's election proce-dures, restrictions on the content of campaign pro-paganda requiring truthful and accurate statements"resist every effort at a clear formulation and tendinexorably to give rise to vague and inconsistentrulings which baffle the parties and provoke litiga-tion." 4The Board's experience under the Hollywood Ce-ramics rule bears this out. As was found in Shop-ping Kart, although the adoption of the HollywoodCeramics rule "was premised on assuring employeefree choice its administration has in fact tended toimpede the attainment of that goal. The ill effectsof the rule include extensive analysis of campaignpropaganda, restriction of free speech, variance inapplication as between the Board and the courts,increasing litigation, and a resulting decrease in thefinality of election results."'5In sharp contrast to the Hollywood Ceramicsstandard, Shopping Kart "draws a clear line be-tween what is and what is not objectionable."16Thus, "elections will be set aside 'not on the basisof the substance of the representation, but the de-ceptive manner in which it was made.' ...Aslong as the campaign material is what it purportsto be, i.e., mere propaganda of a particular party,the Board would leave the task of evaluating itscontents solely to the employees."t7 Where, due toforgery, no voter could recognize the propaganda"for what it is," Board intervention is warranted.Further, unlike Hollywood Ceramics, the rule inShopping Kart lends itself to definite results whichare both predictable and speedy. The incentive forprotracted litigation is greatly reduced, as is thepossibility of disagreement between the Board and"' 140 NLRB at 224."4 "The Regulation of Campaign Tactics in Representation ElectionsUnder the National Labor Relations Act," 78 Harv L. Rev. 38, 85(1964).'5 228 NLRB at 1312. Our dissenting olleagues choose to ignore allof the bases for our determination to overrule General Knit except that ofadministrative convenience. We reject the characterization that our onlypurpose is to cut down the level of litigation of election objections,though we agree that is one worthy goal served by our decision today.t6 General Knit of California. Inc.. 239 NLRB 619, 629 (1978) (MemberPenello dissenting)." Id131 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe courts. Because objections alleging false or in-accurate statements can be summarily rejected atthe first stage of Board proceedings, the opportuni-ty for delay is almost nonexistent. 8 Finally, therule in Shopping Kart "furthers the goal of consist-ent and equitable adjudications" by applying uni-formly to the objections of both unions and em-ployers. 19In addition to finding the Hollywood Ceramicsrule to be unwieldy and counterproductive, wealso consider it to have an unrealistic view of theability of voters to assess misleading campaign pro-paganda. As is clear from an examination of ourtreatment of misrepresentations under the WagnerAct, the Board had long viewed employees asaware that parties to a campaign are seeking toachieve certain results and lo promote their owngoals. Employees, knowing these interests, couldnot help but greet the various claims made during acampaign with natural skepticism. The "protection-ism" propounded by the Hollywood Ceramics rule issimply not warranted. On the contrary, as wefound in Shopping Kart, "we believe that Boardrules in this area must be based on a view of em-ployees as mature individuals who are capable ofrecognizing campaign propaganda for what it isand discounting it."20This fact is apparently recognized to a certainextent even under Hollywood Ceramics. Thus, al-though the Board determined that a substantial mis-representation had been made, the election wouldnot be set aside if it also appeared that there hadbeen ample time to respond. This result wouldobtain no matter how egregious the error or falsity,and regardless of whether in fact a response hadbeen made. 21We appreciate that today's decision is likely tocause concern, just as did General Knit's quick re-treat from Shopping Kart in 1978.22 Accordingly,la The figures cited by our dissenting colleagues purporting to com-pare the "number of elections in which allegations of misleading state-ments were ruled upon" before and after Shopping Kart hardly establishthat the policy change we enunciate today will not have the desired ef-fects. That parties continued to file misrepresentation objections in 1978simply demonstrated their acknowledgment of the reality that ShoppingKart could be overturned by a shift of one Board Member. In fact, that iswhat occurred when former Member Truesdale replaced former MemberWalther on the Board. In any event, had our dissenting colleagues beenmore amenable to giving Shopping Kart a reasonable chance to take life,perhaps their point might have some merit.19 See, e.g., Thomas E. Gates & Sons, Inc., 229 NLRB 705 (1977), andCormier Hosiery Mills Inc. and Central New Hampshire Dye, Inc., 230NLRB 1052 (1977).20 228 NLRB at 1313.2A See, e.g., Illinois Central Community Hospital, 224 NLRB 632, 638(1976). Despite our dissenting colleagues' professed concerns about theneed to eliminate "lies, trickery, and fraud" from election propaganda,they focus only on misrepresentations occurring during the waning hoursof campaigns that usually have been waged for several weeks.aa See, e.g., NL.R.B. v. Mosev Manufacturing Co., Inc., 595 F.2d 375(7th Cir. 1979).we do not take this step lightly. We take it becauseof our emphatic belief that the rule in ShoppingKart is the most appropriate accommodation of allthe interests here involved, and should be given afair chance to succeed. Unlike its predecessor, it isa clear, realistic rule of easy application whichlends itself to definite, predictable, and speedy re-sults. It removes impediments to free speech bypermitting parties to speak without fear that inad-vertent errors will provide the basis for endlessdelay or overturned elections, and promotes uni-formity in national labor law by minimizing thebasis for disagreement between the Board and thecourts of appeals. Weighing the benefits flowingfrom reinstatement of the Shopping Kart ruleagainst the possibility that some voters may bemisled by erroneous campaign propaganda, a resultthat even Hollywood Ceramics permits, we find thatthe balance unquestionably falls in favor of imple-menting the standard set forth in Shopping Kart. 23In reaching this decision, we note that"[a]dministrative flexibility is ...one of the prin-cipal reasons for the establishment of the regula-tory agencies [because it] permits valuable experi-mentation and allows administrative policies to re-flect changing policy views." Boyd Leedom, et al.v. International Brotherhood of Electrical Workers,Local Union No. 108, AFL-CIO, 278 F.2d 237, 243(D.C. Cir. 1960). As is obvious from today's deci-sion, the policy views of the Board have changed.We cannot permit earlier decisions to endure for-ever if, in our view, their effects are deleteriousand hinder the goals of the Act. The nature of ad-ministrative decisionmaking relies heavily upon thebenefits of the cumulative experience of the deci-sionmakers. Such experience, in the words of theSupreme Court, "begets understanding and insightby which judgments ...are validated or qualifiedor invalidated. The constant process of trial anderror, on a wider and fuller scale than a single ad-versary litigation permits, differentiates perhapsmore than anything else the administrative fromthe judicial process." N.L.R.B. v. J. Weingarten,Itc., 420 U.S. 251, 265-266 (1975).Cumulative experience need not produce thesame understanding and insight. Reasonable mindscan and indeed have differed over the most appro-priate resolution of this issue. That no one can dis-pute. However, we again express our emphatic23 Our dissenting colleagues fundamentally misconstrue former Chair-man Murphy's opinions in Shopping Kart and General Knit. A correctreading of those opinions clearly shows that her disagreement with theother members of the Shopping Karr was a matter of degree, not kind.Our decision today, therefore, in no way constitutes the radical departurethat the dissenters would like the public to believe.132 MIDLAND NATIONAL LIFE INSURANCE CO.belief that on balance the rule in Shopping Kart bestaccommodates and serves the interests of all.In sum, we rule today that we will no longerprobe into the truth or falsity of the parties' cam-paign statements, and that we will not set electionsaside on the basis of misleading campaign state-ments.24We will, however, intervene in caseswhere a party has used forged documents whichrender the voters unable to recognize propagandafor what it is.25Thus, we will set an election asidenot because of the substance of the representation,but because of the deceptive manner in which itwas made, a manner which renders employeesunable to evaluate the forgery for what it is. Aswas the case in Shopping Kart, we will continue toprotect against other campaign conduct, such asthreats, promises, or the like, which interferes withemployee free choice.Accordingly, inasmuch as the Petitioner's objec-tion alleges nothing more than misrepresentations,it is hereby overruled.26Because the tally of bal-lots shows that the Petitioner failed to receive amajority of the valid ballots cast, we shall certifythe results.CERTIFICATION OF RESULTS OFELECTIONIt is hereby certified that a majority of the validballots have not been cast for Local 304A, UnitedFood & Commercial Workers Union, AFL-CIO,and that said labor organization is not the exclusiverepresentative of all the employees in the unit2' In accordance with our usual practice, we shall apply our newpolicy not only "to the case in which the issue arises," but also "to allpending cases in whatever stage." Deluxe Metal Furniture Company, 121NLRB 995, 1006-07 (1958). See, generally, former Member Penello's dis-senting opinion in Blackman-Uhler Chemical Division-Synalloy Corpora-tion, 239 NLRB 637, 638 (1978), applying the balancing test set forth bythe Supreme Court in Securities & Exchange Commission v. Chenery Cor-poration, 332 U.S. 194, 203 (1947). As former Member Penello pointedout, applying the Shopping Kart standard retroactively imposes no sub-stantial hardship on the objecting party. On the other hand, failure to doso would be contrary to the "statutory design." Chenery, supra. For, asdiscussed above, we believe that, on balance, the Hollywood Ceramics ruleoperates more to frustrate than to further the fundamental statutory pur-pose of assuring employee free choice.'s United Aircraft Corporation. Pratt & Whitney Aircraft Division, 103NLRB 102 (1953). See our discussion of this case in part II, supra.Of course, as stated in Shopping Kart, we will also set elections asidewhen an official Board document has been altered in such a way as toindicate an endorsement by the Board of a party to the election. AlliedElectric Product; Inc., 109 NLR4I 1270 (1954).a6 With respect to the LMRDA report, our dissenting colleagues' at-tempted analogy to the rule set forth in Formca Inc., 233 NLRB 61(1977), misses the mark by a wide margin. Formeo clearly is inapposite,since here there is no Board document involved. In any event, there is nobasis for describing-as the dissenters do-the Employer's presentation ofthe Form LM-2 excerpt as "an elaborately conceived fraud." The por-tion of the form distributed by the Employer appeared exactly as submit-ted by the Petitioner. We categorically reject the dissenters' suggestionthat any misrepresentation of any document constitutes a fraud. Theirnovel position in this regard finds no support in the law, and they makeno attempt to muster such support.herein involved, within the meaning of Section 9(a)of the National Labor Relations Act, as amended.MEMBERS FANNING and JENKINS, dissenting:For the second time in five years, a bare major-ity of the Board has abandoned the flexible andbalanced Hollywood Ceramics standard for deter-mining when election campaign misrepresentationshave overstepped the bounds of tolerability andsubstituted an ultra-permissive standard that placesa premium on the well-timed use of deception,trickery, and fraud.27In reestablishing the Shop-ping Kart rule, the present majority adds nothing tothe debate that has accompanied the seesawing ofBoard doctrine in this area. Instead, the majorityreiterates the familiar theme of the "unrealisticview of the ability of voters to assess misleadingcampaign propaganda" (which it attributes to Hol-lywood Ceramics) and the promise of elimination ofdelays caused by the processing of misrepresenta-tion objections.The considerations that went into Hollywood Ce-ramics, as the brief history set forth by the instantmajority shows, represented the accumulatedwisdom and experience of several generations ofBoard Members, from the General Shoe case in the1940's, through Gummed Products in 1955 and Hol-lywood Ceramics in 1962.28 And the stated policiesbehind Hollywood Ceramics belie the majority'sclaim that it is based on an over-protectionist, con-descending view of employees:The basic policy underlying this rule, as wellas the other rules in this election field, is to27 Arguably, it is the present majority that for the first time establishessuch a permissive standard. For then-Chairman Murphy, concurring inShopping Kart. supra, 228 NLRB at 1314, agreed with the "basic princi-ples" set forth in Hollywood Ceramics, but worried that its "ruling hasbeen expanded and misapplied as to have extended far from the originalintent of the Board." Then-Chairman Murphy did not abandon analysisof the substance of the misrepresentation. as the present majority does.Rather, she sought to preserve some flexibility by taking the position thatan election should be set aside "where a party makes an egregious mis-take of fact." Id. at 1314. Moreover, she rejected the suggestion by hercolleagues of the Shopping Kart majority that her concept of "egregiousmistake of fact" was a very narrow one. Id. at 1314 fn. 24 and 1315 fn.31. And, dissenting in General Knit of California. supra. then-MemberMurphy, applying her "egregious mistake of fact" standard, characterizedthe issue presented in that case as "whether an accurate statement whichis slightly ambiguous" could be the basis for setting aside the election.239 NLRB at 633. Thus, her departure from Hollywood Ceramics wouldappear to have been more rhetorically than empirically radical.l' However, we decidedly reject the majority's contention that, priorto Gummed Products, the Board had a rigid rule similar to the majority'spresent position. To the contrary, In United Aircraft Corporation, 103NLRB 102, 104 (1953), the Board, summarizing earlier decisions, recog-nized a limit to the condonation of propaganda where it is "'so mislead-ing' as to prevent the exercise of a free choice by employees in the selec-tion of their bargaining representative"; that policing would be withheldonly if the propaganda remains within "bounds"' and that "the questionto be decided is 'one of degree.' In sun,, the ultimate consideration iswhether the challenged propaganda has lowered the standards of cam-paigning to the point where it may be said that the uninhibited desires ofthe employees cannot be determined in an election."133 DECISIONS OF NATIONAL LABOR RELATIONS BOARDassure the employees full and complete free-dom of choice in selecting a bargaining repre-sentative. The Board seeks to maintain, asclosely as possible, laboratory conditions forthe exercise of this basic right of the employ-ees. One of the factors which may so disturbthese conditions as to interfere with the ex-pression of this free choice is gross misrepre-sentation about some material issue in the elec-tion. It is obvious that where employees casttheir ballots upon the basis of a material mis-representation, such vote cannot reflect theiruninhibited desires, and they have not exer-cised the kind of choice envisaged by theAct. ....The Board has limited its intervention ...because an election by secret ballot, conductedunder Goverment auspices, should not belightly set aside, and because we realize thatadditional elections upset the plant routine andprevent stable labor-management relations. Weare also aware that absolute precision of state-ment and complete honesty are not always at-tainable in an election campaign, nor are theyexpected by the employees. Election cam-paigns are often hotly contested and feelingsfrequently run high. At such times a partymay, in its zeal, overstate its own virtues andthe vices of the other without essentially im-pairing "laboratory conditions." Accordingly,in reaching its decision in cases where objec-tions to elections have been filed alleging thatone party misrepresented certain facts, theBoard must balance the right of the employeesto an untrammeled choice, and the right of theparties to wage a free and vigorous campaignwith all the normal legitimate tools of election-eering.29What the majority does now is to give up, in theinterest of possibly reducing litigation, a specula-tive thing at best, any attempt to balance the rightsof the employees and the campaigners.30However,their goal, which, as the Board noted in GeneralKnit, must never take precedence over preservationof the integrity of the electoral process, seems tohave eluded the Board's prior attempt under Shop-ping Kart. For, according to an internal audit con-ducted for the General Counsel, the number ofelections in which allegations of misleading state-ments were ruled upon increased from 327 in 1976,'I 140 NLRB at 223-224.0o We find incomprehensible the majority's additional suggestion thatthe Shopping Karn rule (presumably as compared with the Hollywood Ce-nrmics rule) "'furthers the goal of consistent and equitable adjudications'by applying uniformly to the objections of both unions and employers."To our knowledge, no rule ever contemplated by the Board has treatedmisrepresentations by unions and employers differently.the year before Shopping Kart was decided, to 357in 1978, the first full year after Shopping Kart wasin effect, this despite a decrease (from 8,899 to8,464) in the total number of elections conducted inthose respective years.31In return for the illusory benefits of speed and aspeculative lightening of its workload, the majoritytoday errs in relinquishing the Board's obligation toput some limits on fraud and deceit as campaigntools. It is apparent that the system contemplatedby Section 9 of the Act for representation electionshas survived reasonably well during the decades inwhich the Board has taken a role in insuring the in-tegrity of its elections. Indeed, the majority doesnot suggest deregulating the election process otherthan with respect to misrepresentations. In thisconnection, we are especially puzzled by the dis-tinction the majority draws between forgery,which it will regulate, and other kinds of fraud,which it will not. The majority states that forgeries"render the voters unable to recognize the propa-ganda for what it is." Yet it is precisely the Board'straditional perception that there are some misrepre-sentations which employees can recognize "forwhat they are" and others which, in the Board'sconsidered judgment, they cannot, that has madethe Hollywood Ceramics doctrine so effective. Inplace of this approach, under which judgmentstake into account the facts of each case, the major-ity creates an irrebuttable presumption that em-ployees can recognize all misrepresentations, how-ever opaque and deceptive, except forgeries. Em-ployees' free choice in elections, the only reasonwe run elections, must necessarily be inhibited, dis-torted, and frustrated by this new rule. To the ma-jority, this is less important than the freedom toengage in lies, trickery, and fraud. Under the newrule, important election issues will be ignored infavor of irresponsible charges and deceit. UnderHollywood Ceramics, the Board did not attempt tosanitize elections completely but only to keep thecampaign propaganda within reasonable bounds.Those bounds have now disappeared. Why?Albeit today's American employees may bebetter educated, in the formal sense, than those ofprevious generations, and may be in certain re-spects more sophisticated, we do not honor themby abandoning them utterly to the mercies of un-scrupulous campaigners, including the expert cadreof professional opinion molders who devise cam-paigns for many of our representation elections. Inpolitical campaigns, which are conducted over aSL The number of misrepresentation cases was even higher in 1977, theyear in which Shopping Karn was decided. However, the total number ofelections held in 1977 was substantially higher than in either 1976 or1978.134 MIDLAND NATIONAL LIFE INSURANCE CO.much longer period of time and are subject to ex-tensive media scrutiny, the voters have readyaccess to independent sources of information con-cerning the issues. In representation campaigns,they do not. Thus, it has been observed that:"Promises are often written on the wind, but state-ments of fact are the stuff upon which men andwomen make serious value judgments.... andrank and file employees must largely depend on thecompany and the union to provide the data.."32 As we said in our dissent in ShoppingKart, the very high level of participation in Boardelections as compared with political electionsspeaks well for the Board's role in insuring a meas-ure of responsibility in campaigning.33On theother hand, absent some external restraint, the cam-paigners will have little incentive to refrain fromany last-minute deceptions that might work to theirshort-term advantage.In sum, we are able to agree with the majorityon very little. But one point of agreement is themajority's statement that, "The sole question facingus here is how [the fair and free choice of a bar-gaining representative] is best assured." For thereasons set forth above, and also for the reasons setforth in General Knit and our dissent in ShoppingKart, we find it impossible to answer that questionby abandoning one of the most effective means theBoard has yet devised for assuring that desiredresult.Turning to the facts of the instant case, the Em-ployer misrepresented to the employees that astrike called by the Union led directly to the clos-ing of a large local employer and that the Unionhad bargained extensively with two other local em-ployers without success. These were substantialmisrepresentations concerning the central issue inthe choice of a bargaining representative-its effec-tiveness. But the Employer did not limit itself tosimple misrepresentations. It stepped beyond thatand engaged in an elaborately conceived fraud3S .1. Case v. N.LR.B.. 555 F.2d 202, 205 (8th Cir. 1977). As thecited case illustrates, the courts, although they have not hesitated to dis-agree with the Board's application of the Hollywood Ceramics standard toparticular facts, have accepted its principles readily.S" Perhaps it is not practicable to regulate political campaign propa-ganda as the Board traditionally has policed representation campaigns,because elected Government positions must be filled within a very briefperiod after the election. As noted above, however, our system of major-ity collective-bargaining representation has not been endangered by Hol-lywood Ceramicswhen it presented and commented upon an excerptfrom the Form LM-2 financial report the Unionwas required to file with the U.S. Department ofLabor. Line 71 of the form, showing union dis-bursements "on behalf of individual members," ap-pears to show that the Union made no such dis-bursements during the reporting year. The Em-ployer both underlined that item and emphasized itin a separate notation. The Employer contrastedthis negative disbursement figure with a figurewhich overstated by 19 percent the moneys paid tounion officers and "those that worked for them."This contrast was designed, of course, to show thatthe hard-earned money collected from the Union'smembers benefited only union officials. What theexcerpt and the Employer's notations concealed,however, was that the Labor Department's instruc-tions for completing line 71 specifically excludefrom disbursements "on behalf of individual mem-bers," all normal operating expenses. Thus, while areader in possession of the instructions might real-ize that the Union's operating expenses, includingsalaries for the Union's staff, are incurred with theobjective of benefiting all the members, the Em-ployer carefully disguised this fact, egregiously dis-torted what the Union does with its members'money, and ingeniously made the Union itselfappear to be the source of this misinformation. Inaddition, how many employees are going to readand understand this complicated form?The Employer's fraudulent misstatement of thecontents of this Government document is analo-gous to the mischaracterization of this Board's doc-uments, and is at least equally objectionable. SeeFormco, Inc., 233 NLRB 61 (1977). Here, in sum,we have a fraudulent misrepresentation of a mostserious and extreme nature, forming part of a seriesof material misrepresentations. Such conduct canhardly have failed to affect the election, especiallysince, with a tally of 107 to 107, the change of asingle vote may have changed the outcome.The majority through this decision is giving ourelection processes, possibly the most important partof installing a viable collective-bargaining relation-ship, over to the possible excesses of the partici-pants and eliminating the Board from its statutoryoversight responsibilities. Why? Accordingly, wemust dissent.135